June 10, 2010 Larry Spirgel, Assistant Director United States Securities & Exchange Commission 100 F. Street, NE Washington, D.C. 20549 Re:Wonder International Education & Investment Group Corporation Amendment No. 3 to Registration Statement on Form S-1 Filed on February 5, 2010 File No. 333-163635 Dear Mr. Sprigel: Please accept this letter as notification that the latest amendment to Wonder International’s Form S-1 has been filed and was amended to include the audited financial statements for the fiscal years ended December 31, 2008 and 2009 as well as unaudited financial statements for the quarter ended March 31, 2010.Additionally, there have been changes to the Management Discussion and Analysis section related to these updated financial statements. Thank you for your time and attention to this matter. If you have any questions, please feel free to contact me at any time. Sincerely, DIETERICH & MAZAREI /s/ Christopher H. Dieterich Christopher H. Dieterich Counsel to Wonder International Education & Investment Group Corporation
